DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see arguments/remarks, filed 12/01/20, with respect to the rejections under 35 USC 112 have been fully considered and are persuasive.  The rejections under 25 USC 112 have been withdrawn. 

Applicant's arguments filed 12/01/20 have been fully considered but they are not persuasive with respect to the rejections under 35 USC 103.  Regarding Applicant’s arguments that the prior art fails to explicitly disclose, teach, or suggest “identifying, based on the signal information received from the first user device, the beacon transmitter nearest to the first user device,” the Examiner respectfully disagrees.  Das discloses that an emergency responder (beacon) may generate a specific plan of action for mobile station (mobile device) and may utilize emergency response server 130 to establish a direct communication link to mobile station 105.  Emergency responder (beacon) may establish such a link by querying emergency response server 130 to obtain a telephone number, IP address, or other relevant contact-related information about mobile station 105 to enable establishing a link to mobile station. If an emergency responder (beacon) receives such contact-related information from emergency response server 130, emergency responder may form a direct communication link with mobile station 105.  Therefore the server (130), receives signal information from a first user device (105, mobile station), indicating receipt of a first beacon signal from a first beacon transmitter (emergency responder 115 (beacon)) establishes direct communication link with mobile station 105 and further that the emergency responder (beacon) may issue emergency evacuation command for a set of mobile stations located in a particular location in a building, for example, emergency responder 115 may issue an emergency .

Regarding Applicant’s arguments that Jordan does not mention hiding locations and rather discusses escape routes to “safe locations”, the Examiner agrees.  However, Jordan also discusses that these safe locations are also equivalent to “safe rooms” for example taking shelter in the event of a home invasion.  A person of ordinary skill in the art would clearly understand that a safe room in the event of a home invasion would clearly be a hiding location on premises and therefore the features are still taught by Jordan.         

Regarding Applicant’s arguments that Das and Jordan fail to disclose, teach, or suggest escape route information or hiding information associated in storage with a beacon transmitter, the Examiner respectfully disagrees.  Das discloses emergency responder 115 may issue an emergency command or instruction indicating that all users located in a west side of building A must exit through exit Y and this command is uploaded to the emergency server and subsequently pushed out to the devices in an area associated with the west side of building A, clearly meaning the emergency instruction is stored in the emergency responder (beacon).  Further, Jordan teaches that the smart devices may receive information from an associated database, therefore the hiding location information is stored and associated with the smart device.  Therefore these features are clearly recited by the prior art.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-15, 20-22, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. (US20110195687), hereafter referred to as Das, in view of Jordan, II et al. (US9898912), hereafter referred to as Jordan.

Regarding claims 7 and 22, Das discloses a method of providing emergency related information, the method comprising: 
receiving, at a server, signal information from a first user device indicating receipt of a first beacon signal from a first beacon transmitter (in at least paragraph [0044], wherein the emergency responder (115) may generate a specific plan of action for mobile station 105 and may utilize emergency response server 130 to establish a direct communication link to mobile station 105.  Emergency responder 115 may establish such a link by querying emergency response server 130 to obtain a telephone number, IP address, or other relevant contact-related information about mobile station 105 to enable establishing a link to mobile station. If an emergency responder 115 receives such contact-related information from emergency response server 130, emergency responder may form a direct 

identifying, based on the signal information received from the first user device, the beacon transmitter nearest to the first user device (in at least paragraph [0045], the emergency responder 115 may issue emergency evacuation command for a set of mobile stations located in a particular location in a building, for example, emergency responder 115 may issue an emergency command or instruction indicating that all users located in a west side of building A must exit through exit Y and this command is uploaded to the emergency server and subsequently pushed out to devices in an area associated with the west side of building A, and also the emergency responder may transmit or beacon commands or information using wireless beacons with special tags); 

operating the server to provide, to the first user device, at least one of: i) escape route information associated in storage with a beacon transmitter identified as the beacon transmitter nearest to the first user device (in at least paragraph [0045], the emergency responder 115 may issue emergency evacuation command for a set of mobile stations located in a particular location in a building, for example, emergency responder 115 may issue an emergency command or instruction indicating that all users located in a west side of building A must exit through exit Y and this command is uploaded to the emergency server and subsequently pushed out to devices in an area associated with the west side of building A, and also the emergency responder may transmit or beacon commands or information using wireless beacons with special tags).

Das fails to explicitly disclose however Jordan teaches operating the server to provide, to the first user device, at least one of: ii) hiding location information associated with the beacon transmitter identified as the beacon transmitter nearest to the first user device (Col 13 line 25—Col 14 line 22, As part of determining the location of the individual 240, the smart home controller 220 may determine a room and/or other location on the premises of the property 205…Once the location of the individual 240 is known, the smart home controller 220 may generate an escape route to guide the individual 240 from their current location to an area associated with a lower risk of harm due to the emergency situation (as used generally herein, a "safe zone")…the smart home controller 220 may maintain a list of safe zones wherein the list associates each safe zone with a list of emergency situations in which evacuation to the safe zone is appropriate. For example, a safe zone that is a "safe room" may be appropriate for a gunman and/or home invader situation, yet inappropriate for a hurricane situation. Additionally, the safe zones may be located either on the premises of the property 205 (e.g., a basement during a tornado scenario) or off the premises of the property 205 (e.g., a neighboring property during a fire scenario). Based upon the present type of emergency situation, the smart home controller 220 may compile a list of all appropriate safe zones to which the individual 240 may evacuate the property 205…the smart home controller 220 may then generate a plurality of escape routes guiding the individual 240 from their current location to one of the appropriate safe zones. In generating the escape routes, the smart home controller 220 may only generate escape routes that avoid areas made unsafe by the emergency situation…Once the smart home controller 220 has generated a plurality of potential escape routes, the smart home controller 220 may select a best escape route for the individual 240 to evacuate the property 205. To select the best escape route, the smart home controller 220 may analyze a plurality of factors associated with each potential escape route. For example, the smart home controller may compare an estimated time to reach a safe zone, an estimated time until the safety of the potential escape route is compromised, and/or a distance between the potential escape route and the area made unsafe by the emergency situation…After selecting the best escape route, the smart home controller 220 may transmit (266) the escape route to the electronic device associated with the individual 240 via a communication network).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Jordan in to the invention of Das to provide a user with instructions to reach a hiding location that provides a level of protection appropriate for the emergency situation, thus improving safety.

Regarding Claims 15 and 20, the subject matter of Claims 15 and 20 are substantially the same as the subject matter of Claim 7, differing only in that Claim 15 is directed to a server comprising a processor which executes the method of Claim 7, and Claim 20 is directed to a computer program product comprising a non-transitory computer readable medium comprising code for causing a computer to execute the method of Claim 7.  Das discloses the server of Claim 15 ([0044], [0045], [0066]; Fig. 1), and the computer program product of Claim 20 ([0068], [0070]).  As such, Claims 15 and 20 are rejected over Das in view of Jordan.

  
Regarding claim 8, the combination of Das and Jordan teaches the limitations of claim 7 as shown above.  Regarding Claim 8, the combination of Das and Jordan teaches all of the limitations of Claim 7, and though the combination of Das and Jordan fail to explicitly teach “making a determination, at the server, as to proximity to said nearest beacon transmitter based on a reported received signal strength of the first beacon signal received by the first user device from said first beacon transmitter”, Das does disclose determining, by the user device, a proximity to said nearest beacon transmitter based on a received signal strength of the first beacon signal received by the first user device from the first beacon transmitter ([0025], a mobile station may estimate its location based on signals wirelessly received from wireless network elements or other devices capable of wirelessly transmitting signals. Wireless network elements, such as Wi-Fi access points, femtocells, etc. may be located throughout such an area at known locations and a mobile station may estimate ranges from the mobile station to particular wireless network elements (e.g., by measuring received signal strength or round-trip delay)).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Das to perform proximity calculations at a server given that this is simply substituting one computer with another to perform a mathematical calculation which reduces the overall processing load required by the user device.

whether to provide i) escape route information associated in storage with the beacon transmitter identified as the beacon transmitter nearest to the first user device ii) hiding location information associated with the beacon transmitter identified as the beacon transmitter nearest to the first user device ((Col 13 line 25—Col 14 line 22, As part of determining the location of the individual 240, the smart home controller 220 may determine a room and/or other location on the premises of the property 205…Once the location of the individual 240 is known, the smart home controller 220 may generate an escape route to guide the individual 240 from their current location to an area associated with a lower risk of harm due to the emergency situation (as used generally herein, a "safe zone")…the smart home controller 220 may maintain a list of safe zones wherein the list associates each safe zone with a list of emergency situations in which evacuation to the safe zone is appropriate. For example, a safe zone that is a "safe room" may be appropriate for a gunman and/or home invader situation, yet inappropriate for a hurricane situation. Additionally, the safe zones may be located either on the premises of the property 205 (e.g., a basement during a tornado scenario) or off the premises of the property 205 (e.g., a neighboring property during a fire scenario). Based upon the present type of emergency situation, the smart home controller 220 may compile a list of all appropriate safe zones to which the individual 240 may evacuate the property 205…the smart home controller 220 may then generate a plurality of escape routes guiding the individual 240 from their current location to one of the appropriate safe zones. In generating the escape routes, the smart home controller 220 may only generate escape routes that avoid areas made unsafe by the emergency situation…Once the smart home controller 220 has generated a plurality of potential escape routes, the smart home controller 220 may select a best escape route for the individual 240 to evacuate the property 205. To select the best escape route, the smart home controller 220 may analyze a plurality of factors associated with each potential escape route. For example, the smart home controller may compare an estimated time to reach a safe zone, an estimated time until the safety of the potential escape route is compromised, and/or a distance between the potential escape route and the area made unsafe by the emergency situation…After selecting the best escape route, the smart home controller 220 may transmit (266) the escape route to the electronic device associated with the individual 240 via a communication network)).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Jordan in to the invention of Das to provide a user with either instructions to evacuate or instructions to a hiding location based on their relative location and a proximity based rule to ensure the safest path and the safest final location are provided and tailored for the particular emergency situation.  

Regarding claim 10, the combination of Das and Jordan teaches the limitations of claim 7 as shown above.  Das further discloses the method, further comprising: receiving first user input from said first user, said input providing information observed from said first user; providing to a wireless device of a first emergency management person said first user input along with input received from other users ([0030], Additional information regarding obstructions and/or more dangerous areas of an emergency situation may also be transmitted to an emergency responder. For example, users of mobile stations within an area where an emergency situation is occurring may communicate messages to a server and/or directly to an emergency responder…A user may also provide information such as a location and/or description of anyone that the user observes to be injured and/or unable to leave an area where an emergency situation is occurring).  

Regarding claim 11, the combination of Das and Jordan teaches the limitations of claim 10 as shown above.  Das further discloses the method, further comprising: operating the server to communicate location information to the wireless device of the first emergency management person indicating the location of user devices which reported detection of beacon signals to the server ([0047], An emergency response server 130 may provide one or more maps for an area associated with an emergency situation to emergency responder 115. Emergency response server 130 may also provide annotations for such a map. Such annotations may indicate locations of particular users on a map based at least in part on location estimates for mobile stations stored in location server 125; Fig. 3).

	Regarding claim 12, the combination of Das and Jordan teaches the limitations of claim 11 as shown above.  Das further discloses the method, further comprising: receiving, at the server, threat location information from the wireless device of the emergency management person ([0050], map 300 may include annotations to indicate respective locations of a first user 272, second user 274, third user 276, first fire 278, second fire 280, and third fire 282. Such annotations may be utilized by an emergency responder to determine how to guide particular users out of an area corresponding to map 300. An emergency responder may guide a user to a nearest possible exit unless there is an obstruction or other impediment in the way, Fig. 3).

	Regarding claim 13, the combination of Das and Jordan teaches the limitations of claim 12 as shown above.  Das further disclsoes the method, further comprising: receiving at said server different instructions to be provided to different users based on the user's proximity to a location of concern and rule information to be used to determine which instructions are to be supplied to a user based on proximity to the location of concern ([0050]-[0053], first user 272 is in close proximity to first stairwell 205 and there are no obstructions between first user 272 and first stairwell 205 shown on map 300. Third user 276, on the other hand, is in closest proximity to second stairwell 220. However, first fire 278 is located between third user 276 and second stairwell 220. Accordingly, an emergency responder may instead route third user to third stairwell 240 to exit an area shown on map 300…Map 400 may contain instructions to guide first user 272 safely out of an area depicted by map 400.  In this example, an emergency responder may determine that first user 272 should leave an area via first stairwell 205…Map 500 may contain instructions to guide second user 274 safely out of an area depicted by map 500. In this example, an emergency responder may determine that second user 274 should leave an area via third stairwell 240…Map 600 may contain instructions to guide third user 276 safely out of an area depicted by map 600. In this example, third user 276 is in closest proximity to second stairwell 220. However, first fire 278 is disposed between third user 276 and second stairwell 220. Accordingly, an emergency responder may instead direct third user 276 to leave via third stairwell 240; Fig. 3-6).  

	Regarding claim 14, the combination of Das and Jordan teaches the limitations of claim 13 as shown above.  Das further discloses the method, wherein the location of concern is an emergency management person indicated possible location of an intruder ([0020], An "emergency situation," as used herein may refer to a situation, condition, and/or incident before, during or after which it is prudent to evacuate people located within a certain area. Examples of possible emergency situations include…a hostage situation where terrorists or other criminals are on the premises of the area).  

Regarding claim 21, the combination of Das and Jordan teaches the limitations of claim 7 as shown above.  Das further discloses the method, wherein operating the server to provide, to the first user device, escape route information associated in storage with the beacon transmitter identified as the beacon transmitter nearest to the first user device ([0057], location information for one or more mobile stations located within the predefined area may be transmitted from a database or location server to an emergency responder…Based on such location information, an emergency responder may determine how to guide or direct people to an exit from such a building or structure…emergency response instructions may be transmitted from an emergency responder to an emergency response server or location server…Such emergency response instructions may be transmitted to one or more mobile stations for any users within a building or structure). 
However, Das fails to explicitly disclose the following, where Jordan teaches the following: operating the server to provide hiding location information associated with the location of a user device (Col 13 line 25—Col 14 line 22, As part of determining the location of the individual 240, the smart home controller 220 may determine a room and/or other location on the premises of the property 205…Once the location of the individual 240 is known, the smart home controller 220 may generate an escape route to guide the individual 240 from their current location to an area associated with a lower risk of harm due to the emergency situation (as used generally herein, a "safe zone")…the smart home controller 220 may maintain a list of safe zones wherein the list associates each safe zone with a list of emergency situations in which evacuation to the safe zone is appropriate. For example, a safe zone that is a "safe room" may be appropriate for a gunman and/or home invader situation, yet inappropriate for a hurricane situation. Additionally, the safe zones may be located either on the premises of the property 205 (e.g., a basement during a tornado scenario) or off the premises of the property 205 (e.g., a neighboring property during a fire scenario). Based upon the present type of emergency situation, the smart home controller 220 may compile a list of all appropriate safe zones to which the individual 240 may evacuate the property 205…the smart home controller 220 may then generate a plurality of escape routes guiding the individual 240 from their current location to one of the appropriate safe zones. In generating the escape routes, the smart home controller 220 may only generate escape routes that avoid areas made unsafe by the emergency situation…Once the smart home controller 220 has generated a plurality of potential escape routes, the smart home controller 220 may select a best escape route for the individual 240 to evacuate the property 205. To select the best escape route, the smart home controller 220 may analyze a plurality of factors associated with each potential escape route. For example, the smart home controller may compare an estimated time to reach a safe zone, an estimated time until the safety of the potential escape route is compromised, and/or a distance between the potential escape route and the area made unsafe by the emergency situation…After selecting the best escape route, the smart home controller 220 may transmit (266) the escape route to the electronic device associated with the individual 240 via a communication network).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Jordan in to the invention of Das to provide a user with instructions to reach a hiding location that provides a level of protection appropriate for the emergency situation, thus improving safety.


Regarding claim 24, the combination of Das and Jordan teaches the limitations of claim 7 as shown above.  Das further discloses the method wherein operating the server to provide, to the first user device, at least one of: i) escape route information associated in storage with a beacon transmitter identified as the beacon transmitter nearest to the first user device or ii) hiding location information associated with the beacon transmitter identified as the beacon transmitter nearest to the first user device includes: operating the server to provide, to the first user device, i) escape route information associated in storage with a beacon transmitter identified as the beacon transmitter nearest to the first user device (in at least paragraph [0045], the emergency responder 115 may issue emergency evacuation command for a set of mobile stations located in a particular location in a building, for example, emergency responder 115 may issue an emergency command or instruction indicating that all users located in a west side of building A must exit through exit Y and this command is uploaded to the emergency server and subsequently pushed out to devices in an area associated with the west side of building A, and also the emergency responder may transmit or beacon commands or information using wireless beacons with special tags).

Regarding claim 25, the combination of Das and Jordan teaches the limitations of claim 7 as shown above.  Das further discloses the method wherein operating the server to provide, to the first user device, at least one of: i) escape route information associated in storage with a beacon transmitter hiding location information associated in a storage device with the beacon transmitter identified as the beacon transmitter nearest to the first user device (See Col. 7 lines 10-54, Smart devices 110, database 122 and associated smart home controller 120 and Col 13 line 25—Col 14 line 22, As part of determining the location of the individual 240, the smart home controller 220 may determine a room and/or other location on the premises of the property 205…Once the location of the individual 240 is known, the smart home controller 220 may generate an escape route to guide the individual 240 from their current location to an area associated with a lower risk of harm due to the emergency situation (as used generally herein, a "safe zone")…the smart home controller 220 may maintain a list of safe zones wherein the list associates each safe zone with a list of emergency situations in which evacuation to the safe zone is appropriate. For example, a safe zone that is a "safe room" may be appropriate for a gunman and/or home invader situation, yet inappropriate for a hurricane situation. Additionally, the safe zones may be located either on the premises of the property 205 (e.g., a basement during a tornado scenario) or off the premises of the property 205 (e.g., a neighboring property during a fire scenario). Based upon the present type of emergency situation, the smart home controller 220 may compile a list of all appropriate safe zones to which the individual 240 may evacuate the property 205…the smart home controller 220 may then generate a plurality of escape routes guiding the individual 240 from their current location to one of the appropriate safe zones. In generating the escape routes, the smart home controller 220 may only generate escape routes that avoid areas made unsafe by the emergency situation…Once the smart home controller 220 has generated a plurality of potential escape routes, the smart home controller 220 may select a best escape route for the individual 240 to evacuate the property 205. To select the best escape route, the smart home controller 220 may analyze a plurality of factors associated with each potential escape route. For example, the smart home controller may compare an estimated time to reach a safe zone, an estimated time until the safety of the potential escape route is compromised, and/or a distance between the potential escape route and the area made unsafe by the emergency situation…After selecting the best escape route, the smart home controller 220 may transmit (266) the escape route to the electronic device associated with the individual 240 via a communication network).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Jordan in to the invention of Das to provide a user with instructions to reach a hiding location that provides a level of protection appropriate for the emergency situation, thus improving safety.
  
   
Regarding claim 26, the combination of Das and Jordan teaches the limitations of claim 7 as shown above.  Das further discloses the method further comprising storing, in a storage device, escape route information associated with the first beacon transmitter (in at least paragraph [0045], the emergency responder 115 may issue emergency evacuation command for a set of mobile stations located in a particular location in a building, for example, emergency responder 115 may issue an emergency command or instruction indicating that all users located in a west side of building A must exit through exit Y and this command is uploaded to the emergency server and subsequently pushed out to devices in an area associated with the west side of building A, and also the emergency responder may transmit or beacon commands or information using wireless beacons with special tags).

Regarding claim 27, the combination of Das and Jordan teaches the limitations of claim 7 as shown above.  Das fails to explicitly disclose however Jordan teaches the method further comprising: See Col. 7 lines 10-54, Smart devices 110, database 122 and associated smart home controller 120 and Col 13 line 25—Col 14 line 22, As part of determining the location of the individual 240, the smart home controller 220 may determine a room and/or other location on the premises of the property 205…Once the location of the individual 240 is known, the smart home controller 220 may generate an escape route to guide the individual 240 from their current location to an area associated with a lower risk of harm due to the emergency situation (as used generally herein, a "safe zone")…the smart home controller 220 may maintain a list of safe zones wherein the list associates each safe zone with a list of emergency situations in which evacuation to the safe zone is appropriate. For example, a safe zone that is a "safe room" may be appropriate for a gunman and/or home invader situation, yet inappropriate for a hurricane situation. Additionally, the safe zones may be located either on the premises of the property 205 (e.g., a basement during a tornado scenario) or off the premises of the property 205 (e.g., a neighboring property during a fire scenario). Based upon the present type of emergency situation, the smart home controller 220 may compile a list of all appropriate safe zones to which the individual 240 may evacuate the property 205…the smart home controller 220 may then generate a plurality of escape routes guiding the individual 240 from their current location to one of the appropriate safe zones. In generating the escape routes, the smart home controller 220 may only generate escape routes that avoid areas made unsafe by the emergency situation…Once the smart home controller 220 has generated a plurality of potential escape routes, the smart home controller 220 may select a best escape route for the individual 240 to evacuate the property 205. To select the best escape route, the smart home controller 220 may analyze a plurality of factors associated with each potential escape route. For example, the smart home controller may compare an estimated time to reach a safe zone, an estimated time until the safety of the potential escape route is compromised, and/or a distance between the potential escape route and the area made unsafe by the emergency situation…After selecting the best escape route, the smart home controller 220 may transmit (266) the escape route to the electronic device associated with the individual 240 via a communication network).
.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Das et al. (US20110195687), hereafter referred to as Das, in view of Jordan, II et al. (US9898912), hereafter referred to as Jordan and further in view of Hansen US 2014/0236474. 

Regarding claim 23, the combination of Das and Jordan teaches the limitations of claim 22 as shown above.  Das fails to explicitly disclose however Hansen teaches the method, wherein the received beacon signal further indicates receipt of a second beacon signal from a second beacon transmitter (in at least paragraphs [0013] and [0017], wherein a receiver receives a plurality of broadcast signals including signal strength and data that uniquely identifies an originating beacon and further wherein a receiver location may include data indicative of the signal strength of received signal data and data indicative of the unique identifier associated with the respective originating beacon and further the initial receiver location is set as the location of the originating beacon providing the greatest signal strength at the receiver).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the method of providing emergency related information as disclosed by Das with the second beacon signal and still selecting the strongest beacon signal from multiple received beacon signals in order to accurately determine an originating beacon to therefore track a user through an area accurately.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K WILTEY whose telephone number is (571)272-7193.  The examiner can normally be reached on M-F 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NICHOLAS K. WILTEY
Primary Examiner
Art Unit 3669



/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669